Exhibit 10.1

FORM OF

RESTRICTED STOCK UNIT AGREEMENT

CONAGRA FOODS 2009 STOCK PLAN

This Restricted Stock Unit Agreement, hereinafter referred to as the “Agreement”
is made on the          day of                         , 20     between ConAgra
Foods, Inc., a Delaware corporation (“ConAgra Foods”), and the undersigned [as
applicable: employee/consultant] of the Company (“Participant”).

 

1. Award Grant. ConAgra Foods hereby grants Restricted Stock Units (“RSUs”, and
each such unit an “RSU”) to the Participant under the ConAgra Foods 2009 Stock
Plan (the “Plan”), as follows:

 

Participant:                    Employee ID:           Number of RSUs:          
Date of Grant:           Vesting Date:      (“Settlement Date”)             The
Settlement Date is subject to modification for early settlement upon termination
as provided in Paragraph 3.

Dividends: Dividend equivalents on the RSU will [as applicable: be paid to the
Participant when regular, cash dividends are declared and paid on the Stock/ be
accumulated for the benefit of the Participant and paid to the Participant upon
settlement of an RSU as regular, cash dividends are declared and paid on the
Stock / not be paid or accumulated.]

IN WITNESS WHEREOF, ConAgra Foods and the Participant have caused this Agreement
to be executed effective as of the date first written above. ConAgra Foods and
the Participant acknowledge that this Agreement includes six pages including
this first page. The Participant acknowledges reading and agreeing to all six
pages and that in the event of any conflict between the terms of this Agreement
and the terms of the Plan, the Plan shall control.

 

CONAGRA FOODS, INC.     PARTICIPANT By:           Date         Date    

 

1



--------------------------------------------------------------------------------

2. Definitions. Capitalized terms used herein without definition have the
meaning set forth in the Plan. The following terms shall have the respective
meanings set forth below:

(a) “Continuous Employment” shall mean the absence of any interruption or
termination of employment with the Company and the performance of substantial
services. Continuous Employment shall not be considered interrupted or
terminated in the case of sick leave, long term disability, military leave or
any other leave of absence approved by the Company unless and until there is a
Separation from Service as provided in Section 2(d) below.

(b) “Early Retirement” means Separation from Service with the Company when the
Participant is (i) at least age 55, and (ii) has at least ten years of vesting
or credited service with the Company.

(c) “Normal Retirement” shall mean a Separation from Service with the Company on
or after attaining age [applicable age, 65 or 62 to be inserted].

(d) “Separation from Service,” “termination of employment” and similar terms
means the date that the Participant “separates from service” within the meaning
of Section 409A of the Code. Generally, a Participant separates from service if
and only if the Participant dies, retires, or otherwise has a termination of
employment with the Company, determined in accordance with Section 409A of the
Code and the following:

 

  (i) Leaves of Absence. The employment relationship is treated as continuing
intact while the Participant is on military leave, sick leave, or other bona
fide leave of absence if the period of such leave does not exceed six months,
or, if longer, so long as the Participant retains a right to reemployment with
the Company under an applicable statute or by contract. A leave of absence
constitutes a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Company. If the period of leave exceeds six months and the Participant does not
retain a right to reemployment under an applicable statute or by contract, the
employment relationship is deemed to terminate on the first date immediately
following such six month period. Notwithstanding the foregoing, where a leave of
absence is due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than six months, where such impairment causes the Participant
to be unable to perform the duties of his or her position of employment or any
substantially similar position of employment, a twenty nine month period of
absence shall be substituted for such six month period.

 

  (ii) Dual Status. Generally, if a Participant performs services both as an
employee and an independent contractor, such Participant must separate from
service both as an employee, and as an independent contractor pursuant to
standards set forth in Treasury Regulations, to be treated as having a
separation from service. However, if a Participant provides services to the
Company as an employee and as a member of the Board, and if any plan in which
such person participates as a Board member is not aggregated with this Agreement
pursuant to Treasury Regulation Section 1.409A-1(c)(2)(ii), then the services
provided as a director are not taken into account in determining whether the
Participant has a separation from service as an employee for purposes of this
Agreement.

 

  (iii)

Termination of Employment. Whether a termination of employment has occurred is
determined based on whether the facts and circumstances indicate that the
Company and the Participant reasonably anticipated that no further services
would be performed after a certain date or that the level of bona fide services
the Participant would perform after such date (whether as an employee or as an
independent contractor except as provided in (ii) above) would permanently
decrease to no more than twenty (20) percent of the average level of bona fide
services performed (whether as an employee or an

 

2



--------------------------------------------------------------------------------

  independent contractor, except as provided in (ii) above) over the immediately
preceding thirty-six month period (or the full period of services to the Company
if the Participant has been providing services to the Company less than
thirty-six months). For periods during which a Participant is on a paid bona
fide leave of absence and has not otherwise terminated employment as described
above, for purposes of this paragraph (iii) the Participant is treated as
providing bona fide services at a level equal to the level of services that the
Participant would have been required to perform to receive the compensation paid
with respect to such leave of absence. Periods during which a Participant is on
an unpaid bona fide leave of absence and has not otherwise terminated employment
are disregarded for purposes of this paragraph (iii) (including for purposes of
determining the applicable thirty-six month (or shorter) period).

As used in connection with the definition of “Separation from Service,” Company
includes ConAgra Foods and any other entity that with ConAgra Foods constitutes
a controlled group of corporations (as defined in section 414(b) of the Code),
or a group of trades or businesses (whether or not incorporated) under common
control (as defined in section 414(c) of the Code), substituting 25% for the 80%
ownership level for purposes of both 414(b) and (c).

(e) “Specified Employee” is as defined under Section 409A of the Code and
Treasury Regulation Section 1.409A-1(i).

(f) “Successors” shall mean the beneficiaries, executors, administrators, heirs,
successors and assigns of a person.

3. RSU Settlement.

(a) Continuous Employment. Subject to the Plan and this Agreement, if the
Participant has been in Continuous Employment through a Settlement Date as set
forth on Page1, then the Company will issue to Participant one share of Stock on
the Settlement Date for each RSU subject to such Settlement Date.

(b) Termination of Employment. If, prior to a Settlement Date set forth on Page
1, the Participant’s employment with the Company shall terminate by reason of:

 

  (i) Death: all RSUs granted pursuant to this Agreement shall become 100%
vested and the Settlement Date shall be a date not later than thirty days after
death, subject to any deferral on payment required by Section 409A of the Code
or other applicable law.

 

  (ii) Normal Retirement: if Normal Retirement occurs after the first
anniversary of the Date of Grant, then all RSUs granted pursuant to this
Agreement shall become 100% vested and the Settlement Date shall be a date not
later than thirty days after Normal Retirement, subject to any deferral on
payment required by Section 409A of the Code or other applicable law.

 

  (iii) Not for Cause: all RSUs for which a Settlement Date has not occurred
shall immediately be forfeited without further consideration to the Participant,
except in the case of involuntarily termination as set forth in (iv) below.

 

  (iv) Early Retirement or Involuntary Termination Due to Disability [as
applicable: , Position Elimination or Reduction in Force]. Notwithstanding the
foregoing, if the Participant’s Continuous Employment should be terminated due
to Early Retirement or involuntarily terminated due to disability [as
applicable: , position elimination or reduction in force] ([each] as defined in
the Company’s sole discretion) after a Vesting Date (as set forth below), but
prior to a Settlement Date as set forth on Page 1, the Company will issue shares
of Stock following such termination of employment in settlement of the RSUs that
have vested as of the date of termination of employment. All RSUs for which a
Vesting Date has not occurred on the date of such termination of employment
shall immediately be forfeited without further consideration to the Participant.

 

3



--------------------------------------------------------------------------------

The following vesting schedule shall apply only for purposes of this
Section 3(b)(iii):

 

% Vested     Vesting Date                       %                              
                     %                                                    %     
                              

 

  (v) For Cause prior to the Settlement Date: all RSUs, whether vested or
unvested prior to the Settlement Date, shall be immediately forfeited without
further consideration to the Participant.

(c) Payment of Taxes Upon Settlement. As a condition of the issuance of shares
of Stock upon settlement of RSUs hereunder, the Participant agrees to remit to
the Company at the time of settlement any taxes required to be withheld by the
Company under Federal, State or local law as a result of the settlement of the
RSUs. As a condition of the issuance of shares of Stock upon settlement of RSUs
hereunder, the Participant agrees that the Company will deduct from the total
shares vested a sufficient number of shares to satisfy the minimum statutory
withholding amount permissible. In addition, the Participant may deliver
previously acquired shares of Stock held by the Participant for at least six
months in order to satisfy additional tax withholding above the minimum
statutory tax withholding amount permissible, provided, however, the Participant
shall not be entitled to deliver such additional shares if it would cause
adverse accounting consequences for the Company.

(d) Specified Employee. Notwithstanding anything (including any provision of the
Agreement or Plan) to the contrary, if a Participant is a Specified Employee and
if the RSUs are subject to Section 409A of the Code, payment to the Participant
on account of a Separation from Service shall, to the extent required to comply
with Treasury Regulation Section 1.409A-3(i)(2), be made to the Participant on
the earlier of (a) the Participant’s death or (b) the first business day (or
within 30 days after such first business day) that is more than six months after
the date of Separation from Service. In the Company’s sole and absolute
discretion, interest may be paid due to such delay. Further, any interest will
be calculated in the manner determined by the Company in its sole and absolute
discretion in a manner that qualifies any interest as reasonable earnings under
Section 409A of the Code. Dividend equivalents will not be paid with respect to
any dividends that would have been paid during the delay if the Stock had been
issued.

4. Non-Transferability of RSUs. The RSUs may not be assigned, transferred,
pledged or hypothecated in any manner (otherwise than by will or the laws of
descent or distribution) nor may the Participant enter into any transaction for
the purpose of, or which has the effect of, reducing the market risk of holding
the RSUs by using puts, calls or similar financial techniques. The RSUs subject
to this Agreement may be settled during the lifetime of the Participant only
with the Participant. The terms of this Agreement, shall be binding upon the
Successors of the Participant.

5. Stock Subject to the RSUs. The Company will not be required to issue or
deliver any certificate or certificates for shares to be issued hereunder until
such shares have been listed (or authorized for listing upon official notice of
issuance) upon each stock exchange on which outstanding shares of the same class
are then listed and until the Company has taken such steps as may, in the
opinion of counsel for the Company, be required by law and applicable
regulations, including the rules and regulations of the Securities and Exchange
Commission, and state securities laws and regulations, in connection with the
issuance of such shares, and the listing of such shares on each such exchange.
The Company will use its best efforts to comply with any such requirements.

 

4



--------------------------------------------------------------------------------

6. Rights as Stockholder. The Participant or his/her Successors shall have no
rights as stockholder with respect to any RSUs or underlying shares covered by
this Agreement until the Participant or his/her Successors shall have become the
beneficial owner of such shares, and, except as provided in Section 7 of this
Agreement, no adjustment shall be made for dividends or distributions or other
rights in respect of such shares for which the record date is prior to the date
on which the Participant or his/her Successors shall have become the beneficial
owner thereof.

7. Adjustments Upon Changes in Capitalization; Change in Control. In the event
of any change in corporate capitalization, corporate transaction, sale or
disposition of assets or similar corporate transaction or event involving
ConAgra Foods as described in Section 5.4 of the Plan, the Committee shall make
equitable adjustment in the number and type of shares subject to this Agreement,
provided, however, that no fractional share shall be issued upon subsequent
settlement of the RSUs. No adjustment shall be made if such adjustment is
prohibited by Section 5.4 of the Plan (relating to Section 409A of the Code). In
the event of a “Change of Control” (as defined in the Plan) all of the RSUs
shall become immediately vested as provided pursuant to Section 11.5 of the
Plan, and the date of the Change of Control shall be a Settlement Date.

“Change of Control” shall occur upon any of the following dates:

(a) The date individuals who constitute the Board (the “Incumbent Board”) cease
for any reason to constitute at least fifty percent (50%) of the members of the
Board, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s stockholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be, for purposes of this Agreement, considered as
though such person were a member of the Incumbent Board;

(b) The date of consummation of a reorganization, merger or consolidation, in
each case, with respect to which persons who were the stockholders of ConAgra
Foods immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than 50% of the combined voting power entitled
to vote generally in the election of directors of the reorganized, merged or
consolidated company’s then outstanding voting securities;

(c) The date of liquidation or dissolution of ConAgra Foods; or

(d) The date that any one person, or more than one person acting as a group who
is not related to the Company within the meaning of Treasury Regulation
Section 1.409A-3(i)((vii)(B), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than 80 percent of the total gross fair market value of all of the
assets of the corporation immediately before such acquisition or acquisitions.
For this purpose, gross fair market value means the value of the assets of the
corporation, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.

For purposes of this Section, “more than one person acting as a group” is
determined under Treasury regulation Section 1.409A-3(i)(5)(v)(B). If a person
owns stock in both entities that enter into a merger, consolidation, purchase or
acquisition of stock, such shareholder is considered to be acting as a group
with other shareholders in a corporation only with respect to the ownership in
that corporation before the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation. In no event shall a
change of control occur under circumstances that would not constitute a “change
in the ownership of a corporation,” a “change in effective control of a
corporation,” or a “change in the ownership of a substantial portion of a
corporation’s assets,” as those terms are defined in regulations and other
applicable guidance issued under section 409A of the Code.

 

5



--------------------------------------------------------------------------------

8. Notices. Each notice relating to this Agreement shall be deemed to have been
given on the date it is received. Each notice to the Company shall be addressed
to its principal Office in Omaha, Nebraska, Attention: Compensation. Each notice
to the Participant or any other person or persons entitled to shares issuable
upon settlement of the RSUs shall be addressed to the Participant’s address and
may be in written or electronic form. Anyone to whom a notice may be given under
this Agreement may designate a new address by giving notice to the effect.

9. Benefits of Agreement, This Agreement shall inure to the benefit of and be
binding upon each successor of the Company. All obligations imposed upon the
Participant and all rights granted to the Company under this Agreement shall be
binding upon the Participant’s Successors. This Agreement shall be the sole and
exclusive source of any and all rights which the Participant or his/her
Successors may have in respect to the Plan or this Agreement.

10. Resolution of Disputes. Any dispute or disagreement which should arise under
or as a result of or in any way related to the interpretation, construction or
application of this Agreement will be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive for all
purposes. This Agreement and the legal relations between the parties hereto
shall be governed by and construed in accordance with the laws of the state of
Delaware.

11. Section 409A Compliance. This Agreement is intended to comply with
Section 409A of the Code and any regulations or notices provided thereunder. The
Company reserves the unilateral right to amend this Agreement on written notice
to the Participant in order to comply with such section. It is intended that all
compensation and benefits payable or provided to Participant under this
Agreement shall, to the extent required to comply with Section 409A of the Code,
fully comply with the provisions of Section 409A of the Code and the Treasury
Regulations relating thereto so as not to subject Participants to the additional
tax, interest or penalties which may be imposed under Section 409A of the Code.
None of the Company, its contractors, agents and employees, the Board and each
member of the Board shall be liable for any consequences of any failure to
follow the requirements of Section 409A of the Code or any guidance or
regulations thereunder, unless such failure was the direct result of an action
or failure to act that was undertaken by the Company in bad faith.

12. Amendment. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Participant
under this Agreement without the Participant’s consent.

 

6